Citation Nr: 0311491	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.




THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
right foot disability, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a higher rating for the service-connected 
left foot disability, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976 and from February 1979 to April 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 RO decision, which granted service 
connection for hallux valgus with hammertoe deformities of 
the right foot and for hammertoe deformities of the left 
foot, and assigned a 10 percent rating for each foot 
disorder.  

In January 1997, the case was remanded to the RO in order to 
afford the veteran a hearing before the Board.   

In October 1997, the veteran appeared at the RO and testified 
at a hearing conducted by the undersigned Veterans Law Judge, 
who has been designated to make the final disposition of this 
proceeding for VA.  

In May 1998, the Board remanded the case to the RO for 
additional evidentiary development.  

In a March 2000 rating action, the RO assigned a 20 percent 
rating for the service-connected hallux valgus with hammertoe 
deformity and arthritic changes of the right foot, and a 20 
percent rating for the service-connected hallux valgus with 
hammertoe deformity and arthritic changes of the left foot, 
both effective in April 1992.  The veteran continues to 
appeal for higher ratings.  

It is further noted that, in its May 1998 Remand, the Board 
referred to the RO for development certain additional claims 
raised by the veteran at the time of her October 1997 
hearing.  

These claims - entitlement to a total rating based on 
individual unemployability due to service-connected 
disability and to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on hospitalization in 
October 1997 and the need for post-hospital convalescence, 
were not subsequently addressed by the RO.  Thus, they are 
again referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected right foot disability is manifested 
by slight hallux valgus deformity (postoperative, with metal 
retained), tender callus at the first metatarsal phalangeal 
joint, slight limitation of motion and function and 
exertional pain on use of the first metatarsal phalangeal 
joint of the great toe, early stage hammertoe deformity of 
the second toe, claw toe at the fourth toe, and slight 
malalignment of the second through fifth toes; there is X-ray 
evidence of degenerative arthritis of the first metatarsal 
phalangeal joint.  

2.  The service-connected left foot disability is manifested 
by slight hallux valgus deformity (postoperative, with no 
metal retained), plantar callus under the proximal great toe, 
slight limitation of motion and function and exertional pain 
on use of the first metatarsal phalangeal joint of the great 
toe, slight malalignment of the second through fifth toes; 
there is X-ray evidence of degenerative arthritis of the 
first metatarsal phalangeal joint.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected hallux valgus with 
hammertoe deformity and arthritic changes of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5003, 5010, 5280, 5282, 5284 (2002).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected hallux valgus with 
hammertoe deformity and arthritic changes of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5003, 5010, 5280, 5282, 5284 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 1973 to 
November 1976 and from February 1979 to April 1992.  

A careful review of the service medical records shows that 
the veteran underwent bunionectomies bilaterally, as well as 
a closing wedge osteotomy of the first metatarsal on the 
right foot with arthroplasty of the second, third, and fifth 
digits of the right foot (in January 1988).  She was 
diagnosed with hallux valgus with hammertoe deformity.  
Hammer digit syndrome was also noted on the left foot, on the 
second and third toes.  

On an April 1991 physical examination, the veteran's feet 
were normal (it was noted that she was status post remote 
repair of bunion and hammer toes, in 1988).  

In June 1992, the RO received the veteran's claims of service 
connection for bilateral foot disorders.  She indicated that 
her feet were very painful and precluded prolonged standing.  
She indicated that it was difficult to wear shoes and that 
she had no feeling in her right big toe.  

On an April 1993 VA examination, the veteran complained of 
having painful feet.  On examination, she had normal 
carriage, erect posture and a normal gait.  There were 
surgical scars over the metatarsal phalangeal joints of both 
feet and over the number 5 metatarsal phalangeal joint of the 
right foot.  She had normal range of motion in all joints of 
the feet and ankles.  There was no deformity in the feet.  
The diagnosis was that of history of cosmetic surgery to both 
feet for congenital defects with residuals.  

In an April 1993 decision, the RO granted service connection 
for hallux valgus with hammertoe deformity of the right foot 
and for hammertoe deformity of the left foot, and assigned a 
10 percent rating for each foot disorder.  

In a May 1993 letter, the veteran expressed her disagreement 
with the ratings assigned to her service-connected foot 
disorders, claiming that a rating of 25 percent for each foot 
was warranted.  She stated that, in service, she had two 
major operations on her right foot, including the 
implantation of a screw, and that surgery was not completed 
on her left foot.  She stated that sometimes her right foot 
went completely numb, which made walking difficult.  

The VA outpatient records show that, in September 1993, the 
veteran requested a surgical consultation for her feet.  In 
December 1993, she complained of continued pain in both feet, 
primarily with standing for long periods and walking.  

An examination showed minimal bilateral hallux valgus, no 
significant bunions, and tenderness over the great toe of the 
metatarsal phalangeal joints bilaterally.  X-ray studies of 
both feet showed bilateral hallux valgus deformity, apparent 
previous bunionectomy surgery at the distal aspect of the 
right first metatarsal, a metallic screw present within the 
proximal aspect of the right first metatarsal, degenerative 
changes at the metatarsal phalangeal joint of each great toe, 
and mild deformity at the distal aspect of the proximal 
phalanx of the right second and third toes.  

In a January 1994 Substantive Appeal, the veteran argued that 
she had surgery on both feet during service (she said the 
left foot was not completed) and experienced pain and 
swelling.  She stated that she was unable to wear shoes at 
times and was unable to tolerate prolonged standing or 
walking.  She alleged that her foot disorders had prevented 
her from obtaining certain types of jobs.  

The VA outpatient records in April 1995 show that the veteran 
complained of having pain in both feet.  She requested pain 
medication.  An examination showed mild point tenderness of 
the first metatarsal phalangeal joint on the left.  The 
diagnosis was that of arthritis.  

In a January 1996 letter, the veteran alleged that her 
bilateral foot disorder had worsened.  

In January 1997, the case was remanded to the RO in order to 
afford the veteran a hearing before the Board.   

In a March 1997 statement, the veteran alleged that the 
ratings assigned to her service-connected foot disorders were 
not proper.  She stated that her disorders had worsened and 
that her joints were swollen and painful all of the time.  
She stated that it was difficult to climb stairs.  She took 
pain medication daily.  

The VA records show that, in June and July 1997, the veteran 
complained of having pain in all left toes.  In June 1997, 
she was given corn pads for calluses.  

In July 1997, an examination showed that the first metatarsal 
phalangeal joint of the left foot was painful to palpation.  
Calluses were apparent dorsally.  X-ray studies of the left 
foot showed degenerative change at the first 
metatarsophalangeal joint, pes planus deformity and status 
post osteotomy of the first metatarsal head.  

In October 1997, she had symptomatic claw (hammer) toes -- 
the second and third -- on the left foot, and a symptomatic 
mallet flexion contracture at the distal interphalangeal 
joint of the left fifth toe.  She underwent DuVries 
arthroplasties of left second and third toes, and 
percutaneous release of the flexor tendon of the left fifth 
toe.  

In the October 1997 hearing, the veteran testified that she 
felt pain in her feet all the time.  She said that pain was 
worse on prolonged walking, standing, or climbing stairs.  
She said that she could walk a half a mile to a mile before 
the pain became so severe that she would have to stop.  She 
said that she could stand in one spot for about 15 minutes.  

She also testified that she had swelling in her feet and toes 
about three to five days a week, especially depending on the 
weather (cold weather was worse).  She said that elevating 
the feet relieved the pain and swelling.  She also noted that 
she took pain medication.  She said that she was presently 
unemployed and had last worked three years previously (she 
said her foot disabilities were one reason for her leaving).  

At the hearing, her left foot was noted to be casted, 
following recent surgery to correct hammertoe deformity on 
the second and third toes.  She said that she was currently 
using crutches.  
 
In May 1998, the Board remanded the case to the RO for 
additional evidentiary development.  

On a September 1999 VA examination, the veteran reported that 
she had chronic pain on the bottom of her feet and ankle 
areas (it is noted that she was treated for a fractured left 
ankle in May 1995 and underwent further surgery on the left 
ankle in October 1997).  She also stated that she had 
cramping pain at times and that she had increased curvature 
of her toes and had to straighten them out with her hands.  

The veteran reported that excessive walking caused increased 
pain and that she sometimes had to rest or stop in order to 
relieve the pain.  She took medication for joint pains.  She 
stated that she was presently followed at VA.  She denied 
having any fatigability or lack of endurance but stated that 
she did require rest after walking long periods of time and 
oftentimes with standing.  She was currently unemployed.  

She reported that the previous year she was employed at a VA 
medical center but resigned due to increased pain from 
excessive walking between floors to obtain records.  She 
stated that she was currently unable to wear any type of shoe 
with heels and had to wear sneakers on a regular basis.  

On examination, there was a decreased longitudinal arch of 
the feet bilaterally.  The veteran appeared to be supporting 
most of her weight on her right side.  Valgus deformity was 
also noted, bilaterally.  

On the right foot, there was a hyperpigmented scar on the 
dorsal aspect, near the first metatarsal.  On the left foot, 
there was a hyperpigmented scar over the first metatarsal of 
the great toe.  (The medial and lateral ankle had a 
hyperpigmented scar.)  There were scars on the left second 
and third toes.  

With ambulation, the veteran complained of having pain in the 
feet and also in the plantar aspect.  With ambulation, there 
was noted raising of the third and fourth digits bilaterally, 
with increase noted weight-bearing on the lateral aspect of 
the foot.  She indicated that there was pain in the right 
great toe with range of motion.  Also, there was a callus 
formation under the great toe on the plantar aspect.  

Of the left foot, there was full extension of the first, 
second, and third digits.  The veteran was unable to perform 
flexion of the joints due to previous surgery and screw 
placement.  There was complete passive range of motion of the 
fourth and fifth toes without difficulty.  

Of the right foot, there was decreased flexion of the first, 
second, and third digits.  She was able to complete passive 
range of motion of the fourth and fifth toes.  There was 
slight flexion of the others.  She indicated that this was 
painful with passive range of motion.  She was able to 
complete heel walking, despite complaints as to its 
difficulty.  She was able to ambulate on the tips of her 
toes.  She felt pain in the bottom of her feet.  She was able 
to complete tandem walking.  She was ambulatory with slightly 
stooped posture upon entering the examination room.  

X-ray studies of the feet showed the veteran was status post 
bilateral first metatarsal osteotomies to correct hallux 
valgus deformity.  There was a single screw seen through the 
base of the first metatarsal of the right foot.  There was 
degenerative change at both first metatarsal phalangeal 
joints, and there was bilateral pes planus deformity.  (There 
was also mild degenerative change at the left ankle.)  Photos 
of both feet taken from different angles were also included 
in the file.  

The examination diagnoses were those of bilateral hallux 
valgus deformities, status post surgical osteotomies of the 
first metatarsal bilaterally to correct hallux valgus 
deformity; degenerative changes of the first metatarsal 
phalangeal joint per X-ray study; surgical scarring of the 
feet secondary to bunionectomy, arthroplasty and osteotomies 
completed; metatarsalgia of the feet bilaterally; closing 
wedge osteotomy of the first metatarsal of the right foot 
with arthroplasty of the second, third and fifth digits; 
known hammer digit syndrome of the left second and third and 
the right third, fourth and fifth toes; plantar fasciitis of 
the feet bilaterally with metatarsalgia; modified McBride 
bunionectomy of the left foot; bilateral pes planus; and 
continued pain secondary to the surgeries with continued 
discomfort.  

In a March 2000 decision, the RO assigned a 20 percent rating 
for hallux valgus with hammertoe deformity and arthritic 
changes of the right foot and a 20 percent rating for hallux 
valgus with hammertoe deformity and arthritic changes of the 
left foot, both effective in April 1992.  (By this decision, 
the RO established service connection for additional 
bilateral foot disability, i.e., for the hallux valgus of the 
left foot and arthritic changes in both feet.)  

On a July 2002 examination conducted for VA compensation 
purposes, the veteran complained of having pain in the 
bilateral feet upon walking (equal on each side).  She 
reported a walking distance of two city blocks prior to the 
onset of pain and that the right-sided toes cramped up 
sometimes.  She stated that she obtained fair relief from 
pain with Celeoxib.  She stated that she always wore soft and 
comfortable shoes.  

On examination of the right foot, there was a well-healed 
surgical scar at the dorsal aspect of the great toe/first 
ray.  There was a blister-like pressure callus, 0.5 cm. in 
diameter, at the first metatarsal phalangeal joint, dorsally, 
which was tender on pressure.  

The foot was status post corrective surgical straightening of 
the second, third, and fifth digits, with scars no longer 
visible.  The second digit now showed early stage hammertoe 
deformity.  The third and fifth digits were still rather 
straight.  The non-operated fourth digit showed a claw toe 
deformity.  There was slight hallux valgus deformity.  There 
was a flattened arch when recumbent.  There was a full 
flattening under weight-bearing (no talus pronation, though).  
There was no swelling.  

The arterial pulses were palpable, and during palpation and 
pressure to all parts of the right foot the veteran alleged 
that she felt the examiner's hands just "a little more."  
In walking barefoot, the veteran avoided the normal unwinding 
along the first ray and first metatarsal phalangeal joint, 
respectively.  She slid rather on the middle parts of her 
sole and held the toes a little upward.  

On examination of the left foot, it was noted that, after 
active service, the veteran had a fracture of the ankle that 
required subsequent surgery.  There was a hardly visible and 
healed surgical scar at the dorsal aspect of the great 
toe/first ray.  There was slight hallux valgus deformity.  

Plantarly, underneath the proximal great toe, there was noted 
a hard and round pressure callus, 1.2 cm. in diameter, with 
local tenderness on pressure.  There were no scars visible on 
the second, third, fourth, or fifth toes, and these toes did 
not show any gross deformity.  There was a flattened arch 
when recumbent.  There was a full flattening under weight-
bearing (no talus pronation, though).  There was no swelling.  

The arterial pulses were palpably decreased, and during 
palpation and pressure to all parts of the left foot the 
veteran alleged that she felt the examiner's hands "not at 
all."  In walking barefoot, the veteran slid rather on the 
middle parts of her sole and held the toes a little upward, 
as on the right side.  

In regard to range of motion of the feet, the first 
metatarsal phalangeal joint appeared slightly limited, 
bilaterally.  Normal excursion of the metatarsal phalangeal 
joint of the great toe was noted as 70 degrees (dorsiflexion) 
to 40 degrees (plantar flexion).  

The veteran's actual range of motion was found to be 32 
degrees of dorsiflexion to 0 degrees of plantar flexion on 
the right foot and 38 degrees of dorsiflexion to 8 degrees of 
plantar flexion on the left foot.  It was noted that the 
veteran claimed that her feet hurt entirely, yet the ranges 
of motion of her feet did not change on consideration of pain 
on use (i.e., point at which pain set in) or with 
weakness/fatigability (i.e., after repetitive motions at the 
end of the examination).  

Further, there was no incoordination, abnormal movements, or 
instability.  It was noted that the longer the veteran had to 
walk or stand the slower she became.  Her endurance was a 
walking distance of two blocks and estimated standing time of 
15-20 minutes with weight-bearing primarily on the left leg 
(due to now co-existing vertebragen right-sided leg pain).   

X-ray studies of the right foot showed successful corrective 
osteotomy of the right first ray (metal screw was not 
dislocated), slight hallux valgus and mild malalignment of 
the distal phalanges of the second through fifth toes, and a 
splay foot.  X-ray studies of the left foot showed splay foot 
and operated slight hallux valgus, with slight malalignment 
of the second through fifth toes.  

The examination diagnoses regarding the right foot were those 
of operated hallux valgus, with metal retained, with 
arthritic changes and tender calluses, resulting in slight 
limitation of motion and function and exertional pain on use; 
status post corrective surgery of the second, third, and 
fifth toes; and claw toe at the fourth digit.  The diagnoses 
regarding the left foot were those of operated hallux valgus, 
with no metal retained but arthritic changes and plantar 
callus, resulting in slight limitation of motion and function 
and exertional pain on use; slight malalignment of the second 
through fifth toes; and splay foot.  

The VA examiner remarked that there was not any hammertoe 
deformity noted on the left foot.  The examiner also stated 
that, medically, the veteran would benefit from wearing 
orthopedic shoes.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 002)) are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in April 1993, February 1994, and March 
2000), Statement of the Case (in January 1994), Supplemental 
Statements of the Case (in February 1994, March 1994, and 
January 2003), and in a letter in April 2002, the RO has 
notified her of the evidence needed to substantiate her 
claims.  

Further, in the April 2002 letter, the RO informed the 
veteran of what information or evidence was needed from her 
and what the RO would do to assist her.  See  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claim, to include requesting 
medical records to which she has referred (i.e., from VA).  
The RO has also sought and obtained examinations, to include 
those conducted in September 1999, and July 2002, regarding 
the issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing before the undersigned Veterans Law 
Judge in October 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service-connected hallux valgus with hammertoe 
deformity and arthritic changes of the right foot is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5284, for foot injury.  

Her service-connected hallux valgus with hammertoe deformity 
and arthritic changes of the left foot is also currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for foot injury.  

Under Diagnostic Code 5284, a foot injury that is moderately 
severe warrants a 20 percent rating.  A foot injury that is 
severe warrants a 30 percent rating.  

Prior to the March 2000 RO decision, which established 
service connection for additional bilateral foot disability 
(i.e., hallux valgus of the left foot and arthritic changes 
in both feet), the veteran was service-connected for hallux 
valgus with hammertoe deformity of the right foot (evaluated 
as 10 percent disabling under Diagnostic Codes 5280-5282) and 
hammertoe deformity of the left foot (evaluated as 10 percent 
disabling under Diagnostic Code 5282).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for unilateral 
hallux valgus, a 10 percent rating (the maximum rating 
available) is warranted for a severe hallux valgus, if 
equivalent to amputation of great toe, or for hallux valgus 
operated with resection of metatarsal head.  (When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a no percent rating is assigned.  38 C.F.R. § 
4.31.)  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, for hammertoe, 
a no percent rating is warranted for hammertoe involving 
single toes; a 10 percent rating (the maximum rating 
available) is warranted for hammertoe involving all toes, 
unilateral without claw foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Other applicable criteria include 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, which provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral.  

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5283 
provides a 10 percent rating for moderate malunion or 
nonunion of tarsal or metatarsal bones, a 20 percent rating 
for moderately severe malunion or nonunion of tarsal or 
metatarsal bones, and a 30 percent rating for severe malunion 
or nonunion of tarsal or metatarsal bones.

Although the medical evidence demonstrates that the veteran 
has bilateral pes planus, consideration of the rating 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for 
acquired flatfoot, would not be appropriate as her pes planus 
is not a service-connected disability and thus not subject to 
evaluation.  

Even if it was a service-connected disability, the veteran 
does not meet the criteria for a higher rating (50 percent 
for bilateral condition).  That is, the medical evidence does 
not demonstrate that she has pronounced bilateral acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  

In this case, the medical evidence shows that the veteran has 
various disabilities --i.e., hallux valgus, hammertoe 
deformity and arthritic changes -- affecting both of her feet 
that are service connected.  

The Board is mindful of 38 C.F.R. § 4.14, regarding that, 
while the condition in issue may be evaluated under any of 
several diagnoses, the evaluation of the same disability 
under various diagnoses is to be avoided.  However, it is 
felt that, although the veteran's service-connected 
disabilities are diagnosed separately as hallux valgus, 
hammertoe, and arthritis of both feet, with each diagnosis 
producing separately ratable manifestations, the service-
connected disabilities are more appropriately rated 
separately under Diagnostic Code 5284, for right foot injury 
and for left foot injury, which would afford her higher 
ratings.  

For example, if the veteran's hallux valgus and hammertoe 
were evaluated separately under Codes 5280 and 5282, 
respectively, a 10 percent rating would be in order under 
Diagnostic Code 5280 for each foot, as that is the maximum 
allowed under the code, and a no percent rating would be in 
order under Diagnostic Code 5282 for each foot, as the 
veteran's toes are not all shown to be hammertoe.  

Additionally, there is no objective evidence of malunion or 
nonunion of tarsal or metatarsal bones, so the veteran would 
not be appropriately rated under Diagnostic Code 5283.  

Furthermore, no more than a 10 percent rating for each foot 
would be warranted under Code 5003, as there is X-ray 
evidence establishing the presence of degenerative arthritis 
of the first metatarsal phalangeal joint of each foot 
combined with slight limitation of motion (and function and 
exertional pain on use) of the metatarsal phalangeal joint of 
each great toe.  Assigning a 10 percent rating for each foot 
under Diagnostic Code 5003 would preclude the assignment of a 
10 percent rating for the bilateral foot condition under Code 
5279, as that would essentially violate the rule against 
"pyramiding" of 38 C.F.R. § 4.14.  

Thus, if each of the veteran's service-connected foot 
disabilities was rated separately, she would be rated, for 
each foot, no more than 10 percent for hallux valgus, 10 
percent for arthritis with limitation of motion, and no 
percent for hammertoe.  

The Board finds that the veteran's service-connected right 
and left foot disabilities are more appropriately rated under 
Diagnostic Code 5284, which affords her higher ratings, 
particularly when her disability ratings are combined.  See 
Combined Rating Table, 38 C.F.R. § 4.25.  The Board moreover 
finds that each foot disability, under Diagnostic Code 5284, 
is shown to be no more than moderately severe.  

In that regard, the medical records show that the veteran's 
complaints consisted of painful feet that precluded prolonged 
standing or walking and swelling of the feet after use.  

The April 1993 VA examination showed normal ranges of motion 
of the feet and no deformities.  She also had a normal gait.  
A December 1993 VA outpatient record indicated only minimal 
hallux valgus bilaterally, no significant bunions, and 
tenderness over the great toe, bilaterally.  

An April 1995 VA outpatient record indicates that she had 
mild point tenderness of the first metatarsal phalangeal 
joint on the left.  VA outpatient records in 1997 indicate 
that calluses were apparent.  

Further, the veteran more recently underwent examinations in 
September 1999 and July 2002 for VA compensation purposes.  
Despite complaints of pain with foot movement and pressure, 
on the 1999 examination she was able to heel walk, ambulate 
on the tips of her toes, and tandem walk.  

On these examinations, she indicated that she had to wear 
sneakers, or soft and comfortable shoes, on a regular basis; 
however, there was no indication that she used orthopedic 
shoes or appliances (although the 2002 examiner felt that she 
would benefit by use of orthopedic shoes).  

On the 2002 examination, she reported fair relief from pain 
with medication.  Also on that examination, there was mild 
malalignment of the second through fifth toes, slight hallux 
valgus, and slight limitation of motion and function and 
exertional pain on use of the first metatarsal phalangeal 
joint, bilaterally.  

The foregoing evidence does not show a severe right or left 
foot disability, as required for a 30 percent rating under 
Diagnostic Code 5284.  The Board finds rather that the 
veteran's overall right and left foot disability picture 
demonstrates no more than a moderately severe condition.  

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases where functional loss due 
to pain or weakness is demonstrated and where pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In that regard, there is no objective evidence that pain on 
use of the right and left feet results in overall impairment 
reflecting a severe disability.  As noted previously, the 
veteran claimed that prolonged walking and standing caused 
pain and swelling in her feet.  There were no objective 
findings of swelling on the examinations.  

On the 2002 examination, she became slower the longer she had 
to walk or stand, and her endurance was two blocks for 
walking and 15-20 minutes for standing.  Nevertheless, the 
ranges of motion of her feet did not change on consideration 
of pain on use or with weakness/fatigability.  Thus, a higher 
rating (30 percent for each foot) under Code 5284 is not 
warranted.  

In sum, the Board concludes that there is no basis for 
ratings higher than 20 percent for the service-connected 
right foot disability and 20 percent for the service-
connected left foot disability, under the applicable rating 
criteria.  

In regard to the foregoing, the Board notes that this is an 
initial rating case, and consideration has been given to 
"staged ratings" for the right and left foot disabilities 
over the period of time since service connection became 
effective in April 1992.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

However, as discussed hereinabove, since the effective date 
of service connection, the clinical findings do not show that 
her right and left foot disabilities were more than 
moderately severe, for ratings higher than 20 percent for 
each foot.  

As the preponderance of the evidence is against the claims 
for higher schedular ratings for the veteran's right and left 
foot disabilities, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected hallux valgus 
with hammertoe deformity and arthritic changes of the right 
foot is denied.  

An increased rating for the service-connected hallux valgus 
with hammertoe deformity and arthritic changes of the left 
foot is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

